Title: From Abigail Smith Adams to John Quincy Adams, 10 March 1815
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear son
Quincy March 10th 1815

Mr Depand has sent his Clerk here this Evening, to say that he would sail tomorrow in the Milo, captain Glover of this Town. the notice is short, and I should regret it the more if I had not already written to you by this same vessel.
I have acknowledgd the receit of your Letters No 66, 23 Nov’br not first received, than of 26 of December No 67, and this day by way of England, your Letter of 28 july No 61, for all of which I thank you, and to supply your Fathers omissions I must tell you, that he has received all of these you have addrest to him, and he is fishing for you from all quarters, but I do not believe he will find money in any of their mouths, altho they may be many worth to our Merchants. when I say, he is fishing for you, you will understand that I mean, he is endeavouring to collect information for you upon the subject. upon from what small causes, do great effects frequently arrise? An impudent, abusive passage, in a Letter of John Randolphs respecting your Father addrest to mr Lloyd; occasiond a replie of mr Lloyd, in which he notices the passage, least if he should have past it over in silence, he should have been considerd as assenting to it. but he considers the Mission to France; as the shade in his administration. this led your Father into a correspondence with mr Lloyd, in which he manifested so much candour, and want of further information as to induce your Father to give him the causes and motives upon which he acted, and to bring mr Lloyd over to his opinion—during this correspondence, the News of peace arrivd, and mr Lloyd joins his congratulations, with others upon the occasion. your Father inclosed your Letter 26 december to him requesting him to give him such information as he was able to collect upon the subject, and mr Lloyd has written him a Letter of 35 pages full of information this day received, which he is having coppied to send you, and this is the clue to the Budget he promises you—
I inclose to you a Character of Gen’ll Jackson which I cut from a news paper, as he is the Hero of the day, and must excite great curiosity as the defender of New orleans, as the conqueror of British Allies; the Savages of the Wilderness, and the pirates of Barataria and last of all the veteran Troops of Lord Wellington, confident of their skill and strength, despiseing their Enemy, flushd with former victories. they became victims to their audacity, and fell by thousands before the consumeing fire of our cannon, and the skill of the Riffel men—whilst our own troops were unhurt. they came out like the children from the firey furnace, with their cloaths unscorched comparatively so, for all accounts agree that in the memorable battle of the 8 Jan’ry not more than seven were killd and about double the number wounded. not one officer—you must receive authentic accounts from all quarters, and be overwhelmd with news papers, so I shall not call any for you at present.
Britain for once, acted wisely in concluding a peace with America. the war has given us many usefull lessons—it has taught us to feel our own strength, and to use it,—it has convinced us, that we can, and we will share the waves—that we can combat, and conquer both by land and sea.
you are now my son, to appear as your as your Father did before you, the first Minister after peace. you have the advantage of knowing the Country to which you go and the Nation which is to receive you. May you find both honor and honesty. you will have some knotty affairs to discus, and adjust, in all of which I wish you success.
I shall hope to hear from you while at paris. I am curious to learn your reception there. you will certainly pay your Respects to Louis the 18th, and visit again some of those spots which delighted you in the days of your youth how many recollections and reflections must occur to you, upon the wonderfull Revolutions which have since taken place; and the tragick Scenes which have been exhibited there.
Your Father and I enjoy as much Health as old Age will permit us to. Queen Charlot is just 5 Months older than I am. I would not for her Crown be obliged to exhibit my person at court, old and decayed as I am, and sure my glass does not flatter me.
I have the pleasure to inform you that your two Neices are very happily situated. from Caroline I hear almost every week—she appears as she deserves to be, quiet happy. I think it probable mr Johnson will visit England. it was his intention before he married, and he will take his wife with him his Relations are all there, his parents excepted—
I have a request to make you my dear son. when your dear sister was last in England, mr Copley took her portrait. as a companion to his Daughter I wish you to see it, and if a good likeness, to get a coppy of it for me. It will be a Melancholy pleasure to me to look at that which is deeply engraven upon my Heart, and which never, but with my Life can be effaced. I am sorry that William has not named his daughter for his Mother.
I am anxious to learn that mrs Adams and Charles are with you—I have thought much of her this winter—
your Sons are well and much pleased with the thoughts of visiting you—they are so averse to writing that I know not how to forgive them—
we shall be looking out for good opportunity, and some carefull person under whose care we can place them—I feel it hard to part with them. I am requested by your Aunt Peabody to send you a kind remembrance—
with every Sentiment of maternal / affection I subscribe your / Mother

A Adams—